Citation Nr: 0305149	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an effective date earlier than January 26, 
1996, for the award of non-service-connected pension 
benefits.  

2.	Whether the Department of Veterans Affairs (VA) Regional 
Office (RO) July 1999 decision to reduce the veteran's 
non-service-connected pension benefits due to his 
retroactive receipt of service-connected disability 
compensation was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1996 RO rating decision, which granted 
the veteran's claim of entitlement to non-service-connected 
pension benefits, effective January 26, 1996.  Additionally, 
in a July 1999 rating decision the RO reduced the veteran's 
non-service-connected pension benefits based upon his receipt 
of a retroactive service-connected compensation check.  The 
veteran filed timely notices of disagreement as to the 
effective date of his non-service-connected pension and the 
subsequent reduction of his non-service-connected pension 
benefits.  The RO provided a statement of the case (SOC) and 
the veteran perfected his appeal.  The issues were properly 
certified to the Board.  

The Board issued a decision dated in March 2001 in which it 
determined that the veteran was not entitled to an effective 
date prior to January 26, 1996, for non-service-connected 
pension benefits.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which approved a joint motion for remand of the 
matter to the Board, on the stated basis that it failed to 
supply adequate reasons and bases for its findings and 
conclusion.  Specifically, it was asserted that the Board had 
failed to make findings of fact regarding the date on which 
the veteran became permanently and totally disabled, and 
whether he was so incapacitated due to physical or mental 
disability for 30 days immediately following the onset of 
such permanent and total disability that he was incapable of 
filing a claim for pension.  Additionally, the joint motion 
indicated that the Board had failed to address the duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA), or to address the issue regarding the propriety 
of the reduction of the veteran's non-service-connected 
pension benefits.  




FINDINGS OF FACT

1.	The veteran became permanently and totally disabled due to 
major depression with psychotic features on August 23, 
1995.  

2.	The veteran's claim of entitlement to non-service-
connected pension benefits was received by the RO on 
January 26, 1996.  

3.	In a letter dated in July 1996, the veteran claimed 
entitlement to an earlier effective date for non-service-
connected pension benefits.  

4.	The veteran's mental disability was so incapacitating that 
it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the 
date on which he became permanently and totally disabled.  

5.	By rating action of March 1999, the veteran was awarded a 
retroactive service-connected disability rating increase, 
effective from September 1989, resulting in a retroactive 
payment of the higher rate of compensation.  


CONCLUSIONS OF LAW

1.	Giving the veteran the benefit of the doubt, the criteria 
for an effective date for non-service-connected pension 
benefits as of August 23, 1995, instead of January 26, 
1996, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.400(b)(ii)(B) (2002).  

2.	The July 1999 reduction of the veteran's non-service-
connected pension benefits was proper.  38 U.S.C.A. § 501, 
1503(a), 1521(h), 1718(f), 1805(d), 2210, 5044(g), 
5112(b)(5) (West 1991); 38 C.F.R. § 3.105, 3.271, 3.272 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence and the SOC provided by the RO in March 1996 
and in May, July, and August 1999, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  More specifically, the veteran 
has been advised that the RO would obtain any adequately 
described VA or non-VA treatment records on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).



II.  Factual Background and Analysis

A.  Earlier Effective date

The competent evidence of record indicates that the veteran 
injured himself on his job in October 1984.  Initially, he 
was instructed not to return to work until January 1985 due 
to injuries to his thumb, wrist, back, and head.  However, in 
May 1985 the veteran was diagnosed with adjustment disorders 
with mixed emotional features, acute, severe.  The examiner 
indicated that the veteran was temporarily totally disabled 
mentally, predominantly due to continuing and unremitting 
industrial pressures.  The veteran was awarded workers' 
compensation.  

A progress note dated in June 1986 indicated a diagnosis of 
major depressive reaction.  In September 1992 the veteran was 
afforded a psychiatric examination that revealed numerous 
instances of severe psychomotor retardation, apparently as 
the direct result of the veteran's depression.  The veteran 
reported active thoughts of suicide and clearly impaired 
memory functions.  The examiner noted continued paranoid 
ideation and impaired judgment due to the severely disruptive 
effects of his feelings of paranoia and dysphoria.  It was 
also noted that, despite the veteran's above average 
intelligence, he continued to be unable to function because 
of "the deleterious effects of his work-related injuries and 
problems."  The veteran was diagnosed with major depression.  
The examiner indicated that the veteran's highest level of 
adaptive functioning in the previous year had been extremely 
poor.  According to the examiner the veteran's continuing 
psychiatric difficulties were the direct result of his work 
injury and disease.  

The veteran presented to Dr. TVK on August 23, 1995, for 
evaluation.  He reported auditory hallucinations, nightmares, 
sleeplessness, depression, suicidal thoughts, and crying 
spells.  Mental status examination revealed a constant twitch 
of the veteran's arm as he continually stood up and sat back 
down "for reasons that [were] not clear."  The examiner 
noted impaired memory and concentration.  The veteran 
demonstrated a lack of self-care.  His speech was slowed and 
appeared characteristic of psychomotor retardation.  His 
dress was "peculiar" and he appeared withdrawn.  When he 
was questioned about his ability to function in a work 
environment, the veteran's answers were somewhat 
unresponsive.  

The veteran was diagnosed with major depression with 
psychotic features, of onset in 1984.  Dr. TVK assigned a 
global assessment of functioning (GAF) score of 25 due to 
behavior considerably influenced by depression and 
hallucinations resulting in a severe impairment of 
occupational and social functioning.  According to Dr. TVK, 
the veteran "is clearly permanent and stationary . . . .  
His overall disability is total disability.  He does not 
appear to be able to do any job in the economy . . . ."

The RO received the veteran's claim of entitlement to non-
service-connected pension on January 26, 1996.  In a rating 
decision dated in March 1996, the veteran was awarded non-
service-connected pension benefits, effective January 26, 
1996, the date of receipt of that claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2002).  

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(r) (2002).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2002).  

In the present case, the earliest communication from the 
veteran that indicated entitlement to non-service-connected 
pension benefits was a VA Form 21-526, Veteran's Application 
for Compensation or Pension, which was received by the RO on 
January 26, 1996.  Therefore, in its March 1996 decision, the 
RO awarded the veteran non-service-connected pension 
benefits, effective January 26, 1996.  In a letter in July 
1996, the veteran initiated a claim for an earlier effective 
date.  

The Board notes that if, within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of the claim or the date 
on which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  38 C.F.R. 
§ 3.400(b)(ii)(B).  

The competent evidence of record indicates that the veteran 
was initially diagnosed with adjustment disorder secondary to 
his work related injuries in May 1985.  An examination report 
dated in September 1992 indicated evidence of severe 
psychomotor retardation due to major depression.  The 
examiner noted that the veteran's highest level of adaptive 
functioning in the previous year had been extremely poor.  

On August 23, 1995, the veteran was still exhibiting evidence 
of psychomotor retardation and depression.  He was assigned a 
GAF score of 25 as a result of behavior that was considerably 
influenced by depression and hallucinations causing severe 
impairment of occupational and social functioning.  Dr. TVK 
concluded that the veteran was permanently and totally 
disabled.  

Therefore, the Board finds that the veteran became 
permanently and totally disabled on August 23, 1995.  

There is no medical evidence of the veteran's level of 
disability due to his non-service-connected mental disability 
on or about September 22, 1995, 30 days after he became 
permanently and totally disabled.  However, based upon the 
examination reports issued in September 1992 and August 1995, 
including the prognosis of Dr. TVK, the veteran's condition 
did not improve in that three-year period.  In fact, the 
evidence indicates that the veteran's mental condition 
continued to deteriorate from his initial diagnosis in May 
1985 until Dr. TVK declared him permanently and totally 
disabled in August 1995.  There is no reason to believe that 
his condition would have markedly improved between August 23, 
1995, and September 22, 1995. 

Giving the veteran the benefit of the doubt, the Board finds 
that his mental disability was not the result of his own 
willful misconduct and was so incapacitating that it 
prevented him from filing a non-service-connected pension 
claim for at least the first 30 days immediately following 
August 23, 1995, the date on which he became permanently and 
totally disabled.  38 C.F.R. § 3.102.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is entitled to an effective date of 
August 23, 1995, for non-service-connected pension benefits, 
the date on which he became permanently and totally disabled.  

B.  Propriety of pension reduction

The veteran was awarded non-service-connected pension 
benefits in March 1996.  He was notified by letter dated in 
July 1996.  The veteran was advised that his pension rate 
depended on his income and the number of his dependents minus 
medical expenses.  The letter informed the veteran that he 
should advise the RO immediately if one of the following 
happened: (1) his family income changed; (2) he gained or 
loss a dependent; (3) his net worth increased; (4) he moved; 
or (5) if he and his spouse separated.  

In a rating decision dated in March 1999, the veteran was 
awarded an earlier effective date for an increased rating for 
service-connected chronic gastritis with duodenitis.  He was 
notified by letter dated March 26, 1999. 

Where a change in disability or employability warrants a 
reduction or discontinuance of pension payments currently 
being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that pension benefits should be continued at their present 
level.  38 C.F.R. § 3.105(f).  

In a letter dated May 6, 1999, the RO advised the veteran of 
the proposed reduction of his non-service-connected pension 
benefits because of the retroactive compensation check that 
was issued to him in March 1999.  The veteran was advised 
that he had 60 days in which to submit evidence showing that 
the reduction should not be made.  Accordingly, the veteran's 
non-service-connected pension benefits were reduced and he 
was advised of such by letter dated July 19, 1999.  

The veteran submitted argument that the retroactive 
compensation check should not be countable income because it 
represented "service-connected compensation payments for a 
retroactive period prior to the date of [the] veteran's 
entitlement to the nonservice-connected pension."  The 
veteran contends that the retroactive payment was the result 
of "VA's own adjudicatory error" and should therefore be 
exempt.  

However, it is well settled that payments from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) (emphasis 
added).  

Retroactive compensation checks are not specifically excluded 
under 38 C.F.R. § 3.272.  Therefore, they represent countable 
income for pension purposes.  See also 38 U.S.C.A. § 5304 
(West 1991); 38 C.F.R. § 3.700 (2002), to the effect that 
compensation and pension may not be received concurrently.

Inasmuch as the retroactive compensation check received by 
the veteran pursuant to the RO's March 1999 rating decision, 
which granted an earlier effective date for service-connected 
gastritis with duodenitis, represented countable income for 
pension purposes and the RO notified him of its proposed 
reduction, the July 1999 reduction of the veteran's non-
service-connected pension benefit was proper. 


ORDER

An earlier effective date of August 23, 1995, for non-
service-connected pension benefits is granted.  

Reduction of non-service-connected pension benefits due to 
the veteran's retroactive receipt of service-connected 
disability compensation was proper.  The appeal is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

